Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 1 of 15 Page ID #:1061




    1
    2
    3
    4
    5
    6
    7
    8
                                 UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
   11
        M.H., a minor by and through his           Case No.: 20-cv-00242-JCB-KK
   12   guardian ad litem Nakitta Yuong,
                                                   [PROPOSED] PROTECTIVE
   13                   Plaintiff,                 ORDER GOVERNING MINOR
                                                   PLAINTIFF’S MEDICAL AND
   14                       v.                     MENTAL HEALTH RECORDS
   15
        CITY OF SAN BERNARDINO, a
   16   California municipal entity; COUNTY
        OF SAN BERNARDINO, a California
   17   municipal entity; PAUL CARRANZA,
        an individual’ CHRIS JOHNSON, an
   18   individual; JOAQUIN LARIOS, an
        individual; KERIE BROWN, an
   19   individual, and DOES 5-50, inclusive,
   20
                                     Defendants.
   21
   22
   23          IT IS HEREBY ORDERED, following stipulation of counsel, that the
   24   following protective order shall govern certain documents designated as confidential
   25   in this case:
   26
   27      A. PURPOSES AND LIMITATIONS
   28         Discovery in this action is likely to involve production of confidential,
                                              -1-
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 2 of 15 Page ID #:1062




    1   proprietary, or private information for which special protection from public
    2   disclosure and from use for any purpose other than prosecuting this litigation may
    3   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    4   enter the following Stipulated Protective Order. The parties acknowledge that this
    5   Order does not confer blanket protections on all disclosures or responses to
    6   discovery and that the protection it affords from public disclosure and use extends
    7   only to the limited information or items that are entitled to confidential treatment
    8   under the applicable legal principles. The parties further acknowledge, as set forth
    9   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   10   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   11   procedures that must be followed and the standards that will be applied when a party
   12   seeks permission from the court to file material under seal.
   13         B. GOOD CAUSE STATEMENT
   14         Plaintiff and defendant may produce certain documents in this case that
   15   contain personal medical, employment or financial information. Such information
   16   may implicate the privacy interests of the parties and are properly protected through
   17   a Fed. R. Civ. P. 26(c) protective order. Seattle Times Co. v. Rhinehart, 467 U.S.
   18   20, 35 n.21 (1984) (“Rule 26(c) includes among its express purposes the protection
   19   of a ‘party or person from annoyance, embarrassment, oppression or undue burden
   20   or expense.’ Although the Rule contains no specific reference to privacy or to other
   21   rights or interests that may be implicated, such matters are implicit in the broad
   22   purpose and language of the Rule.”); Soto v. City of Concord, 162 F.R.D. 603, 617
   23   (N.D. Cal. 1995) (a party’s privacy rights are to be protected through a “carefully
   24   crafted protective order.”).
   25         On March 10, 2019, Sokhom Hon was shot by a San Bernardino Police
   26   Department police officer. In this case Plaintiff has alleged claims of excessive force
   27   and misconduct, against San Bernardino Police Department, and its agents,
   28   employees, and/or contractors, including but not limited to, Officer Paul Carranza,
                                               -2-
            [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 3 of 15 Page ID #:1063




    1   Officer Kerrie Brown, Officer Joaquin Larios, and Sergeant Johnson, for excessive
    2   force, thereby resulting in the death of Decedent, Sokhom Hon. In connection with
    3   these claims, Defendants have subpoenaed medical facilities and/or documents from
    4   health-care providers for medical and mental health records pertaining to Plaintiff,
    5   M.H., a minor, by and through his guardian ad litem Nakitta Yuong—the biological
    6   son of Decedent, Sokhom Hon.
    7         The parties stipulated to limit the scope of said records to medical and mental
    8   health records, documents, and/or reports, for the following time frame: 2013
    9   through the present. The parties submit that good cause exists to enter the proposed
   10   protective order to balance minor Plaintiff’s right to privacy, which may be
   11   privileged or otherwise protected from disclosure under state or federal statutes,
   12   court rules, case decisions, or common law.
   13         Accordingly, to expedite the flow of information, to facilitate the prompt
   14   resolution of disputes over confidentiality of discovery materials, to adequately
   15   protect information the parties are entitled to keep confidential, to ensure that the
   16   parties are permitted reasonable necessary uses of such material in preparation for
   17   and in the conduct of trial, to address their handling at the end of the litigation, and
   18   serve the ends of justice, a protective order for such information is justified in this
   19   matter. It is the intent of the parties that information will not be designated as
   20   confidential for tactical reasons and that nothing be so designated without a good
   21   faith belief that it has been maintained in a confidential, non-public manner, and
   22   there is good cause why it should not be part of the public record of this case.
   23      1. DEFINITIONS
   24         2.1    Action: this pending federal lawsuit entitled M.H. v. City of San
   25   Bernardino, et al, case number 20-cv-00242-JCB-KK.
   26         2.2 Challenging Party: a Party or Non-Party that challenges the designation
   27   of information or items under this Order.
   28         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                       -3-
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 4 of 15 Page ID #:1064




    1   how it is generated, stored or maintained) or tangible things that qualify for
    2   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    3   the Good Cause Statement.
    4         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
    5   support staff).
    6         2.5    Designating Party: a Party or Non-Party that designates information or
    7   items that it produces in disclosures or in responses to discovery as
    8   “CONFIDENTIAL.”
    9         2.6 Disclosure or Discovery Material: all items or information, regardless
   10   of the medium or manner in which it is generated, stored, or maintained (including,
   11   among other things, testimony, transcripts, and tangible things), that are produced
   12   or generated in disclosures or responses to discovery in this matter.
   13         2.7 Expert: a person with specialized knowledge or experience in a matter
   14   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   15   an expert witness or as a consultant in this Action.
   16         2.8 House Counsel: attorneys who are employees of a party to this Action.
   17   House Counsel does not include Outside Counsel of Record or any other outside
   18   counsel.
   19         2.9 Non-Party: any natural person, partnership, corporation, association, or
   20   other legal entity not named as a Party to this action.
   21         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   22   to this Action but are retained to represent or advise a party to this Action and have
   23   appeared in this Action on behalf of that party or are affiliated with a law firm which
   24   has appeared on behalf of that party, and includes support staff.
   25         2.11 Party: any party to this Action, including all of its officers, directors,
   26   employees, consultants, retained experts, and Outside Counsel of Record (and their
   27   support staffs).
   28         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                           -4-
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 5 of 15 Page ID #:1065




    1   Discovery Material in this Action.
    2         2.13 Professional Vendors: persons or entities that provide litigation support
    3   services (e.g., photocopying, videotaping, translating, preparing exhibits or
    4   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    5   and their employees and subcontractors.
    6         2.14    Protected Material: any Disclosure or Discovery Material that is
    7   designated as “CONFIDENTIAL.”
    8         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    9   from a Producing Party.
   10         3. SCOPE
   11         The protections conferred by this Stipulation and Order cover not only
   12   Protected Material (as defined above), but also (1) any information copied or
   13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   14   compilations of Protected Material; and (3) any testimony, conversations, or
   15   presentations by Parties or their Counsel that might reveal Protected Material.
   16   Any use of Protected Material at trial shall be governed by the orders of the trial
   17   judge. This Order does not govern the use of Protected Material at trial.
   18      4. DURATION
   19                Even after final disposition of this litigation, the confidentiality
   20   obligations imposed by this Order shall remain in effect until a Designating Party
   21   agrees otherwise in writing or a court order otherwise directs. Final disposition shall
   22   be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   23   with or without prejudice; and (2) final judgment herein after the completion and
   24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   25   including the time limits for filing any motions or applications for extension of time
   26   pursuant to applicable law.
   27         However, once a case proceeds to trial, information that was designated as
   28   CONFIDENTIAL or maintained pursuant to this Order that is introduced as an
                                        -5-
           [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 6 of 15 Page ID #:1066




    1   exhibit at trial becomes public and will be presumptively available to all members
    2   of the public, including the press, unless compelling reasons supported by specific
    3   factual findings to proceed otherwise are made to the trial judge in advance of the
    4   trial. See Kamakana, supra, 447 F.3d at 1180-81 (distinguishing “good cause”
    5   showing for sealing documents produced in discovery from “compelling reasons”
    6   standard when merits-related documents are part of court record). Accordingly, the
    7   terms of this Order do not extend beyond the commencement of the trial as to the
    8   Protected Material used or introduced as an exhibit at trial.
    9         5. DESIGNATING PROTECTED MATERIAL
   10         5.1 Exercise of Restraint and Care in Designating Material for Protection:
   11   Each Party or Non-Party that designates information or items for protection under
   12   this Order must take care to limit any such designation to specific material that
   13   qualifies under the appropriate standards. The Designating Party must designate for
   14   protection only those parts of material, documents, items, or oral or written
   15   communications that qualify so that other portions of the material, documents, items,
   16   or communications for which protection is not warranted are not swept unjustifiably
   17   within the ambit of this Order. Mass, indiscriminate, or routinized designations are
   18   prohibited. Designations that are shown to be clearly unjustified or that have been
   19   made for an improper purpose (e.g., to unnecessarily encumber the case
   20   development process or to impose unnecessary expenses and burdens on other
   21   parties) may expose the Designating Party to sanctions. If it comes to a Designating
   22   Party’s attention that information or items that it designated for protection do not
   23   qualify for protection, that Designating Party must promptly notify all other Parties
   24   that it is withdrawing the inapplicable designation.
   25         5.2 Manner and Timing of Designations. Except as otherwise provided in
   26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   28   under this Order must be clearly so designated before the material is disclosed or
                                              -6-
            [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 7 of 15 Page ID #:1067




    1   produced.
    2   Designation in conformity with this Order requires:
    3         (a) for information in documentary form (e.g., paper or electronic documents,
    4   but excluding transcripts of depositions or other pretrial or trial proceedings), that
    5   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
    6   “CONFIDENTIAL legend”), to each page that contains protected material. If only
    7   a portion or portions of the material on a page qualifies for protection, the Producing
    8   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
    9   markings in the margins).
   10         A Party or Non-Party that makes original documents available for inspection
   11   need not designate them for protection until after the inspecting Party has indicated
   12   which documents it would like copied and produced. During the inspection and
   13   before the designation, all of the material made available for inspection shall be
   14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   15   documents it wants copied and produced, the Producing Party must determine which
   16   documents, or portions thereof, qualify for protection under this Order. Then, before
   17   producing the specified documents, the Producing Party must affix the
   18   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   19   portion or portions of the material on a page qualifies for protection, the Producing
   20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   21   markings in the margins).
   22         (b) for testimony given in depositions that the Designating Party must identify
   23   with specificity the Disclosure or Discovery Material on the record, before the close
   24   of the deposition all protected testimony.
   25         (c) for information produced in some form other than documentary and for
   26   any other tangible items, that the Producing Party affix in a prominent place on the
   27   exterior of the container or containers in which the information is stored the legend
   28   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                        -7-
           [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 8 of 15 Page ID #:1068




    1   protection, the Producing Party, to the extent practicable, shall identify the protected
    2   portion(s).
    3         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
    4   failure to designate qualified information or items does not, standing alone, waive
    5   the Designating Party’s right to secure protection under this Order for such material.
    6   Upon timely correction of a designation, the Receiving Party must make reasonable
    7   efforts to assure that the material is treated in accordance with the provisions of this
    8   Order.
    9      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   10         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   11   designation of confidentiality at any time that is consistent with the Court’s
   12   Scheduling Order.
   13         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
   14   resolution process under Local Rule 37.1 et seq.
   15         6.3     The burden of persuasion in any such challenge proceeding shall be on
   16   the Designating Party. Frivolous challenges, and those made for an improper
   17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   18   parties) may expose the Challenging Party to sanctions. Unless the Designating
   19   Party has waived or withdrawn the confidentiality designation, all parties shall
   20   continue to afford the material in question the level of protection to which it is
   21   entitled under the Producing Party’s designation until the Court rules on the
   22   challenge.
   23       7. ACCESS TO AND USE OF PROTECTED MATERIAL
   24         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   25   disclosed or produced by another Party or by a Non-Party in connection with this
   26   Action only for prosecuting, defending, or attempting to settle this Action. Such
   27   Protected Material may be disclosed only to the categories of persons and under the
   28   conditions described in this Order. When the Action has been terminated, a
                                            -8-
            [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 9 of 15 Page ID #:1069




    1   Receiving Party must comply with the provisions of section 13 below (FINAL
    2   DISPOSITION).
    3         Protected Material must be stored and maintained by a Receiving Party at a
    4   location and in a secure manner that ensures that access is limited to the persons
    5   authorized under this Order.
    6         7.2     Disclosure of “CONFIDENTIAL” Information or Items.               Unless
    7   otherwise ordered by the court or permitted in writing by the Designating Party, a
    8   Receiving    Party    may      disclose   any   information    or   item   designated
    9   “CONFIDENTIAL” only to:
   10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   11   employees of said Outside Counsel of Record to whom it is reasonably necessary to
   12   disclose the information for this Action;
   13         (b) the officers, directors, and employees (including House Counsel) of
   14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   15         (c) Experts (as defined in this Order) of the Receiving Party to whom
   16   disclosure is reasonably necessary for this Action and who have signed the
   17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18         (d)    the court and its personnel;
   19         (e)    court reporters and their staff;
   20         (f)    professional jury or trial consultants, mock jurors, and Professional
   21   Vendors to whom disclosure is reasonably necessary for this Action and who have
   22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   23         (g) the author or recipient of a document containing the information or a
   24   custodian or other person who otherwise possessed or knew the information;
   25         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
   26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   28   not be permitted to keep any confidential information unless they sign the
                                          -9-
            [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 10 of 15 Page ID #:1070




     1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
     2   agreed by the Designating Party or ordered by the court. Pages of transcribed
     3   deposition testimony or exhibits to depositions that reveal Protected Material may
     4   be separately bound by the court reporter and may not be disclosed to anyone except
     5   as permitted under this Stipulated Protective Order; and
     6         (i) any mediator or settlement officer, and their supporting personnel,
     7   mutually agreed upon by any of the parties engaged in settlement discussions.
     8     8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     9   IN OTHER LITIGATION
   10          If a Party is served with a subpoena or a court order issued in other litigation
   11    that compels disclosure of any information or items designated in this Action as
   12    “CONFIDENTIAL,” that Party must:
   13          (a) promptly notify in writing the Designating Party. Such notification shall
   14    include a copy of the subpoena or court order;
   15          (b) promptly notify in writing the party who caused the subpoena or order to
   16    issue in the other litigation that some or all of the material covered by the subpoena
   17    or order is subject to this Protective Order. Such notification shall include a copy of
   18    this Stipulated Protective Order; and
   19          (c) cooperate with respect to all reasonable procedures sought to be pursued
   20    by the Designating Party whose Protected Material may be affected.
   21    If the Designating Party timely seeks a protective order, the Party served with the
   22    subpoena or court order shall not produce any information designated in this action
   23    as “CONFIDENTIAL” before a determination by the court from which the subpoena
   24    or order issued, unless the Party has obtained the Designating Party’s permission.
   25    The Designating Party shall bear the burden and expense of seeking protection in
   26    that court of its confidential material and nothing in these provisions should be
   27    construed as authorizing or encouraging a Receiving Party in this Action to disobey
   28    a lawful directive from another court.
                                      - 10 -
              [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 11 of 15 Page ID #:1071




     1    9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2   PRODUCED IN THIS LITIGATION
     3         (a)    The terms of this Order are applicable to information produced by a
     4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
     5   produced by Non-Parties in connection with this litigation is protected by the
     6   remedies and relief provided by this Order. Nothing in these provisions should be
     7   construed as prohibiting a Non-Party from seeking additional protections.
     8         (b) In the event that a Party is required, by a valid discovery request, to
     9   produce a Non-Party’s confidential information in its possession, and the Party is
   10    subject to an agreement with the Non-Party not to produce the Non-Party’s
   11    confidential information, then the Party shall:
   12                 (1) promptly notify in writing the Requesting Party and the Non-Party
   13    that some or all of the information requested is subject to a confidentiality agreement
   14    with a Non-Party;
   15                 (2) promptly provide the Non-Party with a copy of the Stipulated
   16    Protective Order in this Action, the relevant discovery request(s), and a reasonably
   17    specific description of the information requested; and
   18                 (3) make the information requested available for inspection by the Non-
   19    Party, if requested.
   20          (c) If the Non-Party fails to seek a protective order from this court within 14
   21    days of receiving the notice and accompanying information, the Receiving Party
   22    may produce the Non-Party’s confidential information responsive to the discovery
   23    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   24    not produce any information in its possession or control that is subject to the
   25    confidentiality agreement with the Non-Party before a determination by the court.
   26    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   27    of seeking protection in this court of its Protected Material.
   28     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     - 11 -
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 12 of 15 Page ID #:1072




     1         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     2   Protected Material to any person or in any circumstance not authorized under this
     3   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     4   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     5   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
     6   or persons to whom unauthorized disclosures were made of all the terms of this
     7   Order, and (d) request such person or persons to execute the “Acknowledgment and
     8   Agreement to Be Bound” that is attached hereto as Exhibit A.
     9     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   10    PROTECTED MATERIAL
   11          When a Producing Party gives notice to Receiving Parties that certain
   12    inadvertently produced material is subject to a claim of privilege or other protection,
   13    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   14    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   15    may be established in an e-discovery order that provides for production without prior
   16    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   17    parties reach an agreement on the effect of disclosure of a communication or
   18    information covered by the attorney-client privilege or work product protection, the
   19    parties may incorporate their agreement in the stipulated protective order submitted
   20    to the court.
   21     12. MISCELLANEOUS
   22          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   23    person to seek its modification by the Court in the future.
   24          12.2 Right to Assert Other Objections. By stipulating to the entry of this
   25    Protective Order no Party waives any right it otherwise would have to object to
   26    disclosing or producing any information or item on any ground not addressed in this
   27    Stipulated Protective Order. Similarly, no Party waives any right to object on any
   28    ground to use in evidence of any of the material covered by this Protective Order.
                                                - 12 -
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 13 of 15 Page ID #:1073




     1         12.3 Filing Protected Material. A Party that seeks to file under seal any
     2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
     3   only be filed under seal pursuant to a court order authorizing the sealing of the
     4   specific Protected Material at issue. If a Party's request to file Protected Material
     5   under seal is denied by the court, then the Receiving Party may file the information
     6   in the public record unless otherwise instructed by the court.
     7    13. FINAL DISPOSITION
     8         After the final disposition of this Action, as defined in paragraph 4, within 60
     9   days of a written request by the Designating Party, each Receiving Party must return
   10    all Protected Material to the Producing Party or destroy such material. As used in
   11    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   12    summaries, and any other format reproducing or capturing any of the Protected
   13    Material. Whether the Protected Material is returned or destroyed, the Receiving
   14    Party must submit a written certification to the Producing Party (and, if not the same
   15    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   16    (by category, where appropriate) all the Protected Material that was returned or
   17    destroyed and (2)affirms that the Receiving Party has not retained any copies,
   18    abstracts, compilations, summaries or any other format reproducing or capturing any
   19    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   20    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   21    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   22    reports, attorney work product, and consultant and expert work product, even if such
   23    materials contain Protected Material. Any such archival copies that contain or
   24    constitute Protected Material remain subject to this Protective Order as set forth in
   25    Section 4 (DURATION).
   26          14. Any violation of this Order may be punished by any and all appropriate
   27    measures including, without limitation, contempt proceedings and/or monetary
   28    sanctions.
                                      - 13 -
              [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 14 of 15 Page ID #:1074




     1
     2   IT IS SO STIPULATED.
     3
     4   Dated: September 29, 2020     Respectfully submitted,
     5
                                       MCMURRAY HENRIKS LLP
     6
                                       By: /s/ Lauren I. Freidenberg
     7                                     Randy H. McMurray
                                           Yana G. Henriks, Esq.
     8                                     Lauren I. Freidenberg, Esq.
                                           Attorneys for M.H., a minor by and
     9                                     through his guardian ad litem Nakitta
                                           Yuong
   10
   11
         Dated: September 29, 2020      CARPENTER, ROTHANS & DUMONT,
   12                                   LLP
   13
   14                                   By: /s/ Caylin W. Jones
                                            Steven J. Rothans, Esq.
   15                                       Jill Williams, Esq.
                                            Caylin W. Jones, Esq.
   16                                       Attorneys for Defendant, City of San
                                            Bernardino, et al.
   17
   18
   19
         IT IS SO ORDERED.
   20
   21    DATED: September 29, 2020    __________________________________
                                      Honorable Kenly Kiya Kato
   22
   23
   24
   25
   26
   27
   28
                                     - 14 -
             [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
Case 5:20-cv-00242-JGB-KK Document 53 Filed 09/29/20 Page 15 of 15 Page ID #:1075




     1                                       EXHIBIT A
     2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4
         I, _____________________________ [print or type full name], of
     5
         _________________ [print or type full address], declare under penalty of perjury
     6
         that I have read in its entirety and understand the Stipulated Protective Order that
     7
         was issued by the United States District Court for the Central District of California
     8
         on __________ in the case of M.H. v. City of San Bernardino, et al, case number
     9
         20-cv-00242-JCB-KK. I agree to comply with and to be bound by all the terms of
   10
         this Stipulated Protective Order and I understand and acknowledge that failure to
   11
         so comply could expose me to sanctions and punishment in the nature of contempt.
   12
         I solemnly promise that I will not disclose in any manner any information or item
   13
         that is subject to this Stipulated Protective Order to any person or entity except in
   14
         strict compliance with the provisions of this Order.
   15
         I further agree to submit to the jurisdiction of the United States District Court for
   16
         the Central District of California for the purpose of enforcing the terms of this
   17
         Stipulated Protective Order, even if such enforcement proceedings occur after
   18
         termination of this action. I hereby appoint __________________________ [print
   19
         or type full name] of _______________________________________ [print or
   20
         type full address and telephone number] as my California agent for service of
   21
         process in connection with this action or any proceedings related to enforcement of
   22
         this Stipulated Protective Order.
   23
         Date: ______________________________________
   24
         City and State where sworn and signed: _________________________________
   25
         Printed name: _______________________________
   26
   27
   28
                                      - 15 -
              [PROPOSED] PROTECTIVE ORDER RE:M.H. MEDICAL RECORDS
